'
               Case 3:20-cr-01362-WQH Document 48 Filed 08/13/21 PageID.117 Page 1 of 5
                                                                                                                    FILED
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT                               Co         T    CLERK, us DISTRICT COURT
                                                                                                             SO T      DISTRICT OF CALIFORNIA
                                             SOUTHERN DISTRICT OF CALIFORNIA                                BY                         DEPUTY

                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                 (For Offenses Committed On or After November 1, 1987)

                      JESUS RUIZ CORREA (1)                                 Case Number:          20CR1362-WQH

                                                                         FD BY RAFF! FRIEDMAN
                                                                         Defendant's Attorney


     • -
     THE DEFENDANT:
     IZ] pleaded guilty to count(s)        1, 2, 3 OF THE INDICTMENT.

     D was found guilty on count(s)
         after a olea of not guiltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Connt
    Title & Section                    Nature of Offense                                                                  Nnmber(s)
    21 USC 952, 960                    IMPORTATION OF METHAMPHETAMINE                                                        1

    21 USC 952, 960                    IMPORTATION OF COCAINE                                                                  2

    21 USC 952, 960                    IMPORTATION OF HEROINE                                                                  3


         The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count( s)
    D Count(s)                                                    is          dismissed on the motion of the United States.
                   --------------
         Assessment: $300.00 ($100.00 PER COUNT).


    D NTA Assessment*: $
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZl No fine                  D Forfeiture pursuant to order filed                                               , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        8/2/2021



                                                                       HON. William Q. Hayes
                                                                       UNITED STATES DIS
             Case 3:20-cr-01362-WQH Document 48 Filed 08/13/21 PageID.118 Page 2 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JESUS RUIZ CORREA (1)                                                    Judgment - Page 2 of 5
CASE NUMBER:               20CR1362-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 THIRTY (30) MONTHS AS TO EACH COUNT, CONCURRENTLY.




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:

       BE INCARCERATED WITHIN THE WESTERN REGION OF THE UNITED STATES, AS CLOSE
       AS POSSIBLE TO SOUTHERN CALIFORNIA.



D      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •       at
                    - - - - - - - - - A.M.
                                                              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •      as notified by the United States Marshal.

       The defendant must surrender for service of sentence atthe institution designated by the Bureau of
IZl
       Prisons:
       IZl    on or before 12:00PM ON 9/24/2021.
       •      as notified by the United States Marshal.
       •      as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                             to
                                                                               ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     20CR1362-WQH
              Case 3:20-cr-01362-WQH Document 48 Filed 08/13/21 PageID.119 Page 3 of 5

     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               JESUS RUIZ CORREA(!)                                                          Judgment - Page 3 of 5
     CASE NUMBER:             20CR1362-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 FOUR (4) YEARS AS TO EACH COUNT, CONCURRENTLY.

                                               MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
                   mus no 1 ega y possess a con o e su s ance. e e en an mus re ram om any un aw use o a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              20CR1362-WQH
                 Case 3:20-cr-01362-WQH Document 48 Filed 08/13/21 PageID.120 Page 4 of 5
•
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:                  JESUS RUIZ CORREA (I)                                                                  Judgment - Page 4 of 5
       CASE NUMBER:                20CR1362-WQH


                                           STANDARD CONDITIONS OF SUPERVISION
    As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
    supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
    while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
    court about, and bring about improvements in the defendant's conduct and condition.

     1. Tue defendant must report to th': probation office in the fed~ral judicial district where they are authorized to reside within 72

        office or within a different time frame.

    2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
       as instructed.

    3. Tue defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without frrst
       getting permission from the court or the probation officer.

    4. Tue defendant must answer truthfully the questions asked by their probation officer.

    5. Tue defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. Tue defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
        view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change or expected change.

    8. Tue defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
       frrst getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
       anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
       as nunchakus or lasers).

    11. Tue defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without frrst getting the permission of the court.

    12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        Tue probation officer may contact the person and confmn that the defendant notified the person about the risk.

    13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                           20CR1362-WQH
          Case 3:20-cr-01362-WQH Document 48 Filed 08/13/21 PageID.121 Page 5 of 5

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             JESUS RUIZ CORREA (1)                                                  Judgment - Page 5 of 5
 CASE NUMBER:           20CR1362-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
         1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
        con ucte ya Umte States probation officer. Failure to submit to a search may be grounds for revocation
        of release. The offender must warn any other occupants that the premises may be subject to searches
        pursuant to this condition. An officer may conduct a search pursuant to this condition only when
        reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
        to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
        in a reasonable marmer.


     3. Participate in a Cognitive Behavioral Treatment program at the direction of the probation officer.



II




                                                                                                 20CR1362-WQH
